Citation Nr: 1510776	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include impulse control disorder, bipolar disorder, and depressive disorder, to include on a secondary basis.

2.  Entitlement to service connection for drug addiction as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2007, the Board denied the claims for entitlement service connection for a psychiatric disability, to include bipolar disorder and depressive disorder and entitlement to service connection for drug addiction.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In November 2008, the Court issued a Memorandum Decision that vacated the Board's March 2007 decision denying both issues and remanded the matters to the Board.  In May 2009 and February 2012, the Board remanded the claims for further development.

In December 2012, the Board again denied the Veteran's claims and the Veteran subsequently appealed to the decision to the Court.  In a July 2014 Memorandum Decision, the Court reversed the part of the December 2012 decision that found that the presumption of soundness had been rebutted and directed that the finding of in-service aggravation of impulse control disorder be entered.  The Court affirmed the Board's decision denying service connection for drug addiction on a direct basis and vacated the part of the Board's decision denying service connection for a psychiatric disability, to include bipolar disorder and depressive disorder, on a secondary basis.  The Court remanded the reversed and vacated matters for further development. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to service connection for high blood pressure, kidney problems, and erectile dysfunction, secondary to diabetes mellitus, and an increased rating for diabetes mellitus have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
REMAND

In the July 2014 Memorandum Decision, the Court found that the February 2012 opinion from the VA examiner was adequate in finding that the impulse control disorder clearly and unmistakably pre-existed service.  However, the Court found the February 2012 opinion inadequate to prove a lack of in-service aggravation because the examiner's rationale was devoid of any analysis or medical explanation supporting the conclusion.  The Court directed the Board to enter a finding that the Veteran's pre-existing impulse control disorder was aggravated by service.  The Court noted that the Veteran must still demonstrate a nexus between the current disability and the in-service aggravation.  Therefore, in accordance with the Court's Memorandum decision, on remand, the VA examiner must find that the Veteran's pre-existing impulse control disorder was aggravated by service and provide an addendum etiology opinion as to whether any current disability is present as a result of the aggravation of the preexisting impulse control disorder during service.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Finally, with regard to the Veteran's diagnosed depressive and anxiety disorders, the Court found that the February 2011 VA opinion was inadequate because it was conclusory and did not explain the basis for the opinion.  Therefore, an addendum etiology opinion is needed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the Court affirmed the decision to deny disability compensation for drug addiction on a direct basis.  However, the Court found the claim for service connection for drug addiction on a secondary basis was inextricably intertwined with the claim for service connection for a psychiatric disability.  Accordingly, consideration of the Veteran's drug addiction claim must be deferred pending resolution of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner should provide the following opinions:

(a)  For each diagnosed psychiatric disability, to specifically include bipolar disorder and depressive disorder, and any other psychiatric disability found on examination, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability was caused by or related to service. 

(b)  The examiner must acknowledge that the Veteran's pre-existing impulse control disorder preexisted entrance to service and was aggravated in service.  Then, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the pre-existing impulse control disorder that was aggravated during service was aggravated (permanently worsened beyond the natural progress of the disease) during the Veteran's service. 

(c)  The examiner should state whether there is any current disability as the result of the aggravation of the impulse control disorder during service.

(d)  If, the examiner determines that any diagnosed psychiatric disability is at least as likely as not related to service or that the pre-existing impulse control disorder was aggravated beyond the natural progression of the disease, the examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's drug addiction was caused by or aggravated by any service-connected psychiatric disability.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

